J-S65024-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    PATRICK DOYLE                              :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    FOSTER MARVIN, EXECUTOR OF THE             :     No. 395 MDA 2019
    ESTATE OF WANDA A. MARVIN,                 :
    DECEASED AND LUKE A. OSBORN                :
    AND LEAH KATHRYN TAYLOR                    :


                Appeal from the Order Entered, February 6, 2019,
                 in the Court of Common Pleas of Tioga County,
                      Civil Division at No(s): 178 CV 2018.


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

JUDGMENT ORDER BY KUNSELMAN, J.:                   FILED: DECEMBER 23, 2019

        Patrick Doyle appeals from the order granting Foster Marvin (Executor

of the Estate of Wanda A. Marvin) judgment on the pleadings in this equity

action, seeking specific performance of a contract for the sale of realty.

        Mr. Doyle timely filed this appeal on March 8, 2019, and, five days later,

the trial court ordered him to file a concise statement of matters complained

of on appeal within 21 days. See Trial Court 1925(b) Order, 8/31/19. Mr.

Doyle failed to comply with that Order. The trial court and Mr. Marvin contend

this constitutes waiver of all of Mr. Doyle’s appellate issues under Pennsylvania



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S65024-19



Rule of Appellate Procedure 1925. See Trial Court 1925(a) Opinion, 5/3/19;

see also Marvin’s Brief at 4.

      Rule 1925 is very strict and very clear. When a trial court orders an

appellant to file a concise statement of matters complained of on appeal, that

statement “shall concisely identify each ruling or error that the appellant

intends to challenge with sufficient detail to identify all pertinent issues for the

judge.”   Pa.R.A.P. 1925(b)(4)(ii).     “Issues not included in the Statement

and/or not raised in accordance with the provisions of this paragraph (b)(4)

are waived.” Pa.R.A.P. 1925(b)(4)(vii).

      When a trial court orders the filing of a 1925(b) statement, that directive

must be followed to preserve issues for appellate review. See, e.g., Hess v.

Rothschild, 925 A.2d 789, 803 (Pa. Super. 2007). The Supreme Court of

Pennsylvania has established a bright-line rule that “failure to comply with the

court order will result in automatic waiver of all issues on appeal.” Greater

Erie Indus. Development Corp. v. Presque Isle Downs, Inc., 88 A.3d
222, 224 (Pa. 2005) (emphasis added).

      Mr. Doyle attempts to blur the bright-line rule of Greater Erie.           He

argues that his “counsel was unaware of the [trial court’s 1925(b) Order], as

the order had been placed into a single envelope concerning an unrelated

case.” Doyle’s Reply Brief at 3. Thus, Mr. Doyle does not assert the trial court

failed to mail the order, but merely that his attorney did not read his mail from

the court. He cites to no case law in support of his theory, and we deem this

an invalid excuse for not complying with the trial court’s 1925(b) Order.

                                       -2-
J-S65024-19



      Mr. Doyle also believes that no prejudice resulted by his failure to file a

1925(b) statement, because the appellees could have reasonably predicted

what issues he would raise on appeal.       “Appellant’s untimely filing of the

Pa.R.A.P. 1925(b) statement did not disadvantage any of the parties from the

lack of information as to the issues to be brought on appeal, as the parties

were aware of the issues throughout the litigation.” Doyle’s Reply Brief at 4.

      Mr. Doyle misapprehends the purpose of Rule 1925. The Rule is not

concerned with providing notice to the appellees. Instead, the Rule is for the

benefit of the trial judge who issued the 1925(b) Order necessitating the

statement and the appellate courts. This Rule allows the trial court to author

a cogent 1925(a) Opinion analyzing the appellant’s claims of error and thereby

permitting the higher courts to conduct a meaningful appellate review of the

trial court’s reasoning on each of those issues. Without a 1925(b) statement,

Mr. Doyle handicapped both the trial court and this Court. He deprived the

trial court of the opportunity to answer his claims of errors, and he deprived

us of the opportunity to appraise the correctness of those answers.

      We therefore order that the three appellate issues raised in Mr. Doyle’s

appellate brief are DISMISSED as waived.

      Order affirmed.




                                      -3-
J-S65024-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2019




                          -4-